Title: To George Washington from Samuel Huntington, 5 October 1779
From: Huntington, Samuel
To: Washington, George


        
          Sir
          Philadelphia Octor 5th 1779
        
        I am favourd with the receipt of your Excellencies favours of the 29th & 30th ultimo. In conseqence of the latter Congress have directed the North-Carolina Troops to halt at Trenton until further Orders.
        You will receive enclosd the Act of Congress of the 4th Instant and Copy of the Orders to Col. Clarke on that Subject. I have the honour to be with the highest Sentiments of Esteem & regard your Exys humble Servant
        
          Saml Huntington President
        
      